Notice of Pre-AIA  or AIA  Status
 	The present application 16/777,130, filed on 1/30/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 1/30/2020 are acceptable for examination purpose.









Statutory Review under 35 USC § 101
 	Claims 1-9 are directed to a system and have been reviewed
 	Claims 1-9 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ para 0089, 0092-0093, fig 7A-7C of the applicant’s specification referring to physical processor cores
Claims 10-18 are directed towards a method and have been reviewed.
 	Claims 10-18 perform the method steps, determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)
 	Claims 19-20 are directed to A machine-storage medium and storing a set of instructions that, when executed by at least one processor, causes a machine to perform operations
 	Claims 19-20 appear to be statutory, as machine-storage medium includes hardware (at least one memory) as disclosed in ¶ para 0106,fig 7A-7C, fig 9 of the applicant’s specification referring to physical processor(s).  
 	The examiner suggests amending the claims 19-20 to recite a “non-transitory” computer-readable storage medium.





Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1,10,19 A system comprising:
 	at least one processor and memory having instructions that, when executed, cause the at least one processor to perform operations comprising:
 	communicating a database from a source host operating in a native database recovery environment, the database being communicated to a backup host operating in a foreign database recovery environment, the foreign database recovery environment including foreign snapshot files and foreign incremental files that are utilized for storing the database;
 	receiving file information and script information, via directories, over a network, at the source host, the file information and the script information being received from the backup host, the backup host utilizing foreign snapshot files and foreign incremental files for storing the database in the foreign database recovery environment, the file information including native snapshot files and native incremental files, the scripts executing, at the source host, to perform operations including:
 	restoring the database based on the native snapshot files;
 	recovering the database based on the native incremental files to a point-in- time;
 	causing an identification of changes to the database after the point-in-time; and
 	causing a recovering of the database based on the changes to the database
after the point-in-time”, these limitations can be performed by a human mind.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting  “processor”  and “memory”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language “native database recovery”………”the database being communicated to a backup host”……..” snapshot files”……. “restoring the database”……… “recovering the database”………. “identification of changes”….. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language “backup host”……..” snapshot files”……. “restoring in the context of this claim encompasses the user thinking that incremental files, the scripts executing, at the source host, to perform operations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim 1,10,19 recites an abstract idea.



Step 2A Prong 2 Integration into a practical application
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform steps backup host…… identification of changes to the database…… recovering of the database…… The processor in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function backup, recovering) such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1,10,19 is/are directed to an abstract idea.
Step 2B significantly more
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform  backup host…… identification of changes to the database…… recovering of the database…… steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims 1,10,19 is/are not patent eligible.
The claims 1,10,19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, these claims 1,10,19 are directed to an abstract idea. See MPEP 2106.05(b)(I).  

Claim 2,11,20, further elaborates “backing up the database, at the backup host, by utilizing foreign incremental files and not foreign snapshot files after the recovering the database to the point-in- time, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 2,11,20 depend from claim 1,10,19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.

Claim 3,12, further elaborates “wherein the scripts include a first script that is based on a first template selected from a plurality of templates; and
 	wherein the first template includes plug-in value information that is initialized on the backup host; and
 	wherein the plug-in value information includes the point-in-time and a database name identifying the database”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 3,12 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component.

Claim 4,13, further elaborates “wherein the native snapshot files include snapshots of the database and the native incremental files include incremental changes to the database”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 4,13 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component

Claim 5,14, further elaborates “wherein the receiving the directories at the source host includes utilizing a network file system protocol to receive the directories ai the source host”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 5,14 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component

Claim 6,15, further elaborates “wherein the restoring the database includes utilizing a control file including a physical structure of the database including a database name, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 6,15 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component



Claim 7,16, further elaborates “wherein the database is a standalone database and the source host includes a single node”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 7,16 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component

Claim 8,17, further elaborates “ wherein the source host comprises a plurality of nodes that store a cluster database, and
 	wherein the plurality of nodes includes a first node and additional nodes; and 
wherein the restoring the database includes restoring the database on the first node; and
 	wherein the recovering the database includes recovering the database on the first node”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 8,17 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component

Claim 9,18, further elaborates “ , wherein the instructions causing the at least one processor to perform operations further comprise:
 	opening instances of the database on the additional nodes; and
 	copying the database from the first node to the additional nodes”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 9,18 depend from claim 1,10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beattie, US Pub.No. 2003/0200480 published Oct,2003 in view of Farlee et al., (hereafter Farlee), US Pub.No. 2016/0117228 published Apr,2016

Claim 1,10,19, Beattie teaches a system comprising:( fig 1)
 	“at least one processor and memory having instructions that, when executed, cause the at least one processor to perform operations comprising (fig 1, 0024 – Beattie teaches databases including both hardware, software, firmware and combination including memory storing and retrieving data)
 	“communicating a database from a source host operating in a native database recovery environment, (fig 1, 0020-0021,0027 – Beattie teaches primary server couple to the primary server representing database server operations and secondary server coupled to the  network to perform disaster recovery operations, while secondary server may store full backup of the database from the primary server as detailed in 0020-0021, further it is noted that recovery operations may be performed during primary database (element 110) in primary server (element 102) fails as detailed in 0027;
 	“the database being communicated to a backup host operating in a foreign database recovery environment, the foreign database recovery environment including foreign files and foreign incremental files that are utilized for storing the database” (fig 1, 0029-0031 – Beattie teaches capturing incremental changes in the secondary database during full backup operations, particularly incremental changes (element 118) are stored in secondary database (element 114), it is further noted that Beattie provides flexibility of incremental changes may be stored in different files or data stores based on when the incremental changes occurred becomes subset of the identified data as detailed in 0029.  The prior art of Beattie also teaches the incremental changes (element 118) stored in secondary database (element 114) may be used to restore primary database in the event of primary database as detailed in 0030 ;
 	receiving file information and script information, via directories, over a network, (fig 1, network corresponds to fig 1, element 106, and receiving file information and script information, via directories corresponds to fig 2, data structure maintaining program file folder, further supports standard APIs , para 0063), “at the source host, the file information and the script information being received from the backup host” (fig 1-2, 0027, 0036,0038 – Beattie teaches both source and target servers having respective database supporting backup, recovery and restoring operations, further database divided into multiple folders arranged in hierarchical structure supported by server applications and API); “the backup host utilizing foreign files and foreign incremental files for storing the database in the foreign database recovery environment, the file information including native files and native incremental files, the scripts executing, at the source host, to perform operations including” (0039,0041-0043 – Beattie teaches database structure supporting standard folder system that tore incremental changes for both backup and recovery data , as such incremental changes stored within files located in folders (element 258):
 	“restoring the database based on the native files” (fig 1, 0030-0031 – Beattie teaches primary server copy the backup data from the backup system to the primary database, which restores primary database as detailed in 0030, further database structure supports restoring, backup data files during incremental changes). ;
 	“recovering the database based on the native incremental files” (fig 1, 0027-0028 – Beattie teaches both backup system and recovery database operations,  including disaster recovery when primary database in the primary server fails, further disaster recovery operation involves of full backup and maintains storage of incremental changes  and recovery phrase may include copying at least a portion of the data from the backup system as detailed in 0027-0028);
 	“causing an identification of changes to the database” (0041,0045, 0048,fig 1-2 – Beattie teaches database folder system stores incremental changes and these incremental changes specify timestamp that refers to the respective data); and
 	“causing a recovering of the database based on the changes to the database” (0039-0040 – Beattie teaches recovery operation based on backup system that monitored for incremental changes).  It is however, noted that Beattie does not teach 
“restoring the database based on the snapshot files”, “identification of changes to the database after the point-in-time”, “recovering of the database based on the changes to the database after the point-in-time”.  On the other hand, Farlee disclosed  “restoring the database based on the snapshot files” (Farlee: Abstract, fig 1C,0032-0033 - Farlee teaches point in time recovery of the database, particularly restoring database based on the log records because each snapshot including log records from each location of the log storage of the database.  Farlee teaches “identification of changes to the database after the point-in-time” (Farlee: 0038,0041-0042, fig 1,fig 3- Farlee  teaches backup database maintains point in time recovery and restoring of data items from the log storage, it is noted that particular point between the time periods with respect to snapshot of the data in the data storage maintained in the log records, i.e., first snapshot, first time occurring, snapshot of the most recent , previous snapshot with respect to point-in-time maintained in the log records , note: each point-in-time data items with respect to applied data portion of the first snapshot updated as required in restoring database as detailed in 0038); Farlee teaches “recovering of the database based on the changes to the database after the point-in-time” (fig 3-4, 0033, 0036-0037, 0043 – Farlee teaches restoring the database to a particular point between first and second time by applying first snapshot, second snapshot of the log record portion, during recovery, identifying particular snapshot(s) be restored to the point-in-time after the updated  as shown in fig 2A-2C, fig 3). 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant has claimed invention to combine point in time database restore from storage snapshots of Farlee et al., into database backup and disaster recovery of Beattie because both Beattie, Farlee directed to database backup and recovery (Beattie: Abstract, fig 1; Farlee: 0019, fig 1), while prior art of Farlee teaches capturing snapshot(s) with respect to point-in-time maintained in the log records         (fig 1-3).  Because both Beattie, Farlee, teaches database backup and recovery,            it would have been obvious to one of the ordinary skill in the art to apply points between the selected time to capture snapshots of the data in performing not only recovery of the data, but also restore the database to a particular time point (as data being stored in the log records) that improves not only backup to restore to a specified point in time, but also maintaining log records of snapshots of the database of applying a portion of the required snapshots for the recovery of the data, (Farlee: Abstract, 0005-0006), thus improves quality and reliability of the database
As to claim 2,11,20 ,the combination of Beattie, Farlee disclosed , wherein the instructions cause the at least one processor to perform operations that further comprise (Beattie: fig 1; Farlee: 0022-0023) 
 	“backing up the database, at the backup host, by utilizing foreign incremental files” (Beattie : fig 1-2,0045,0050),  “and not foreign snapshot files after the recovering the database to the point-in- time” (Farlee: 0028-0029) .

As to claim 3,12 the combination of Beattie, Farlee disclosed “wherein the scripts include a first script that is based on a first template selected from a plurality of templates” (Beattie: 0026 – Beattie disclosed identifying database(s) representing changes as incremental changes captured  with respect to location(s) corresponds to template ; and
 	“wherein the first template includes plug-in value information that is initialized on the backup host” (Beattie: 0027-0028); and
 	Farlee disclosed “wherein the plug-in value information includes the point-in-time and a database name identifying the database” (Farlee: 0032-0033).

As to claim 4,13 Beattie disclosed “native incremental files include incremental changes to the database” (Beattie: 0030-0031).  On the other hand, Farlee disclosed “wherein the native snapshot files include snapshots of the database” (Farlee: 0025-0026)

As to claim 5,14 Beattie disclosed “wherein the receiving the directories at the source host includes utilizing a network file system protocol to receive the directories at the source host” (fig 1-2, 0049-0050).

As to claim 6,15, Beattie disclosed “wherein the restoring the database includes utilizing a control file including a physical structure of the database including a database name” (0058-0059, 0063).

As to claim 7,16,  Beattie disclosed “wherein the database is a standalone database and the source host includes a single node” (fig 1, 3, 0057-0058 – Beattie’s database may be standalone database because it refer to a running software instance that is on source as single node and/or target database as single node and the applications run on source database and maintaining the data).

As to claim 8,17,  Beattie disclosed wherein the source host comprises a plurality of nodes that store a cluster database (fig 1-2), and
 	“wherein the plurality of nodes includes a first node and additional nodes; and 
wherein the restoring the database includes restoring the database on the first node” (fig 1-2, fig 4, 0072-0073); and
 	“wherein the recovering the database includes recovering the database on the first node” (fig 1-3, 0043,0057,0061-0062).

As to claim 9,18 Beattie disclosed “wherein the instructions causing the at least one processor to perform operations further comprise(Beattie: 0038)
 	“opening instances of the database on the additional nodes” (Beattie : fig 1-2, 0034-0035); and
 	“copying the database from the first node to the additional nodes” (Beattie : 0027-0028,0030).


Conclusion

The prior art made of record
a.  	US Pub. No.  2003/0200480 database backup including incremental changes stored in restoring database
b. 	US Pub. No. 	2016/0117228 is directed to point in time taking snapshots in  restore database 
	






			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2154